COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN RE: DANIEL MICHAEL ATHENS,                 §              No. 08-19-00150-CR

                      Relator.                 §         AN ORIGINAL PROCEEDING

                                               §                IN MANDAMUS

                                               §

                                            §
                                          ORDER

       Pending before the Court is Relator’s motion requesting a stay of all proceedings in cause

number 20150D01963, styled The State of Texas v. Daniel Michael Athens, pending resolution of

the petition for writ of mandamus. The motion is DENIED.

       IT IS SO ORDERED this 7th day of June, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.
(Rodriguez, J., not participating)